Citation Nr: 1144086	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot disorder. 

2.  Entitlement to service connection for a left foot disorder. 

3.  Entitlement to service connection for a right ankle strain. 

4.  Entitlement to service connection for a left knee strain.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1978 and from September 1980 to June 1983. 

The Board notes that the Veteran also served from November 1983 to March 1987, however his discharge from this period of service was under conditions other than honorable.  In an Administrative Decision dated in March 2006, the RO determined that the Veteran's period of service from November 11, 1983 to March 27, 1987, was dishonorable and a statutory bar to VA benefits.  The previous periods of service from May 28, 1975 to May 23, 1978, and from September 4, 1980 to June 3, 1983 were verified as honorable.  The decision held that the Veteran would be entitled to health care under Chapter 17 of Title 38 of the US Code for any disability determined to be incurred or aggravated during service based on his prior periods of honorable service.  The Veteran did not appeal this decision and it became final.  Hence, the Board will not recognize this period of service from November 1983 to March 1987 in determining eligibility for in-service incurrence as the Veteran was discharged from this period of service under dishonorable conditions.  See 38 C.F.R. § 3.12(c) (6) (2011). 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned at a November 2009 travel board hearing at the Muskogee, Oklahoma, RO.  A transcript of the hearing is of record and has been reviewed. 


In a July 2010 decision, the Board, in part, denied service connection for a right foot disorder, a left foot disorder, and a right ankle strain.  The Veteran appealed the Board's decision as to these issue to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a Joint Motion for Remand and remanded the matter for proceedings consistent with the Motion which included vacating the July 2010 Board decision as it pertained to the issues of service connection a right foot disorder, a left foot disorder, and a right ankle strain.

In the July 2010 decision, the Board also denied service connection for a low back disorder, a left hip disorder, a right hip disorder, shin splints, a sleep disorder, a right knee disorder, and a left leg disorder.  The Veteran did not appeal these issues and the Court dismissed these issues in its April 2011 Order. 

Additionally, in its July 2010 decision, the Board remanded the issue of service connection for a left knee strain.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In its Joint Motion for Remand, the parties indicated that the Board failed to adequately explain why a medical examination was not necessary with regard to the Veteran's claims for service connection for his bilateral feet and right ankle disabilities.  In citing to McLendon v. Nicholson, 20 Vet. App. 79 (2006) (finding that a duty to provide a VA examination is triggered when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease), the parties noted that the evidence reflected that the Veteran currently had bilateral feet and right ankle disabilities satisfying the first requirement.  As to the second criteria, the parties observed that the Veteran's service treatment records included a January 1981 record showing complaints of bilateral foot pain and a June 1982 record noting a first degree right ankle strain while running.  Additionally, as noted by the Board, the parties reiterated the Veteran's statements as to having experienced bilateral foot and ankle pain since service.  Therefore, on remand, the Board finds that the Veteran should be afforded an examination to determine the nature and etiology of his current bilateral feet and right ankle disabilities. 

As to the claim for service connection for a left knee strain, the Board remanded the issue in July 2010.  The Board noted that service treatment records showed evidence of a left knee injury (e.g. in October 1981 and November 1981) and post-service records also reflected a current disability.  Consequently, the Board specifically instructed the RO to provide the Veteran with an examination to determine the etiology of the Veteran's left knee disorder.  Subsequently, the Veteran was provided an examination in August 2010.  Upon evaluation of the Veteran and review of the claims folder, the VA examiner, noting a diagnosis of mild degenerative changes of the left knee with minimal loss of function, indicated that it was "very difficult to give an opinion without resorting to mere speculation."  She cited to the 1981 documented in-service left knee problem for which there was a negative x-ray, lack of evidence of chronicity of a left knee disability during the rest of service, and lack of evidence of any continuity of a left knee disability after discharge from service.  The Board notes that a mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010).  In this case, the examiner failed to explain in detail why it was not feasible to provide a medical opinion based on both the evidence in the record and whether additional testing was necessary.  Id.  Additionally, the Board notes the Veteran's contentions that he has had knee problems "off and on, for a number of years," which an examiner must take into account when rendering an etiology opinion.  See June 2005 statement; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  On remand, the Veteran should be provided another VA examination to determine the nature and etiology of any current left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

In addition, the record reflects that the Veteran has continued to receive treatment at the VA Medical Center (VAMC) in Muskogee, Oklahoma.  The last treatment records are dated up to June 2010.  As these matters are being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any VA treatment records from the Muskogee VAMC from June 2010 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2011).

2. Schedule the Veteran for a VA examination to determine the nature and etiology of all current right foot, left foot, and right ankle strain disabilities.  The claims folder must be provided to and reviewed by the examiner, and the examination report must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should respond to the following:

a. Identify all current right foot, left foot, and right ankle strain disabilities.
b. Is there a 50 percent probability or greater that any current right foot disability had its onset in or is otherwise related to the Veteran's military service?
c. Is there a 50 percent probability or greater that any current left foot disability had its onset in or is otherwise related to the Veteran's military service?
d. Is there a 50 percent probability or greater that any current right ankle strain disability had its onset in or is otherwise related to the Veteran's military service?

In providing these opinions, the examiner must address the in-service treatment records reflecting complaints of both bilateral foot pain and a right ankle sprain, as well as the Veteran's statements as to having experienced pain since service.  

The examiner must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record.   However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record and whether additional testing is necessary.  If such testing is necessary, the examiner identify what diagnostic studies would help resolve this question.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. Schedule the Veteran for an appropriate VA examination to determine the likely etiology of any current left knee strain/disability.  The claims folder must be provided to and reviewed by the examiner, and the examination report must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must determine whether there is a 50 percent probability or greater any current left knee disability is etiologically related to or had its onset in service, taking into consideration the notations of in-service treatment and the Veteran's own assertions of knee difficulties throughout the years.   

The examiner must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record and whether additional testing is necessary.  If such testing is necessary, the examiner identify what diagnostic studies would help resolve this question.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. Notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5. Then readjudicate the appeal.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



